Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 1 of 21




                       EXHIBIT 4
          Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 2 of 21




                                   Platform Access Agreement

                                                                    Updated as of January 6, 2020

This Platform Access Agreement (this “PAA”) is by and among you and your company/business
(“you”) and the following entity as applicable, based on the region specified: Uber
Technologies, Inc. in California; Rasier-PA, LLC in Pennsylvania; Rasier-DC, LLC in Florida; Rasier-
MT, LLC in Montana; Rasier-NY, LLC in New York; and Rasier, LLC in all other U.S. states,
territories and possessions (collectively, “Uber”). This PAA governs your access to our Platform
(defined below) which facilitates your provision of rideshare or peer-to-peer transportation
service (collectively, “P2P Service”) to account holders seeking to access certain types of P2P
Service (“Riders”) for themselves and/or their guests. For the sake of clarity and depending on
the context, references to “Uber,” “we,” “our” and “us” may also refer to the appropriate Uber-
affiliated contracting entity accordingly or Uber collectively.

Access to our technology platform includes access to our technology application (the “Driver
App”) that, amongst other things, facilitates P2P Service between you and Riders; as well as
websites and all other associated services, including payment and support services, provided by
Uber, its affiliates or third parties (collectively, our “Platform”).

Your access to our Platform is also governed by the applicable terms found on our website,
including without limitation, the Community Guidelines, Referral Policies, other applicable Uber
standards and policies (including, without limitation, Uber’s safety standards, the accessibility
policies and U.S. Service Animal Policy) and, except as provided in Section 12.9 below, any other
agreements you have with us (including those related to how you choose to interact with our
Platform, the services you choose to provide and where you chose to provide them)
(collectively with this PAA, this “Agreement”), which are incorporated by reference into this
Agreement. By accepting this Agreement, you confirm that you have read, understand and
accept the provisions of this Agreement and intend to be bound by this Agreement. This
Agreement is effective as of the date and time you accept it.

     1.    Relationship with Uber
           1.1.       Contracting Parties. The relationship between the parties is solely as
independent business enterprises, each of whom operates a separate and distinct business
enterprise that provides a service outside the usual course of business of the other. This is not
an employment agreement and you are not an employee. You confirm the existence and
nature of that contractual relationship each time you access our Platform. We are not hiring or
engaging you to provide any service; you are engaging us to provide you access to our Platform.
Nothing in this Agreement creates, will create, or is intended to create, any employment,
          Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 3 of 21




partnership, joint venture, franchise or sales representative relationship between you and us.
You have no authority to make or accept any offers or representations on our behalf.

             1.2.       Your Choice to Provide P2P Service to Riders. We do not, and have no
right to, direct or control you. Subject to Platform availability, you decide when, where and
whether (a) you want to offer P2P Service facilitated by our Platform and (b) you want to
accept, decline, ignore or cancel a Ride (defined below) request; provided, in each case, that
you agree not to discriminate against any potential Rider in violation of the Requirements
(defined below). Subject to your compliance with this Agreement, you are not required to
accept any minimum number of Rides in order to access our Platform and it is entirely your
choice whether to provide P2P Service to Riders directly, using our Platform, or using any other
method to connect with Riders, including, but not limited to other platforms and applications in
addition to, or instead of, ours. You understand, however, that your Riders’ experiences with
your Rides, as determined by Rider input, may affect your ability to access our Platform or
provide Rides.

     2.    Our Platform
           2.1.        General. While using our Driver App, you may receive lead generation
and other technology-based services that enable those operating independent business
enterprises like you to provide P2P Service requested by Riders (“Rides”). Subject to the terms
and conditions of this Agreement, Uber hereby grants you a non-exclusive, non-transferable,
non-sublicensable, non-assignable license, during the term of this Agreement, to use our
Platform (including the Driver App) solely for the purpose of providing Rides and accessing
services associated with providing Rides.

            2.2.         Compliance.
                         (a)     You are responsible for identifying, understanding, and complying
with (i) all laws (including, but not limited to, the Americans with Disabilities Act and applicable
laws governing your collection, use, disclosure, security, processing and transfer of data), rules
and regulations that apply to your provision of Rides (including whether you are permitted to
provide P2P Service at all) in the jurisdiction(s) in which you operate (your “Region”) and (ii) this
Agreement (collectively, the “Requirements”). Subject to applicable law, you are responsible
for identifying and obtaining any required license (including driver’s license), permit, or
registration required to provide any P2P Service that you provide using our Platform.
Notwithstanding anything to the contrary in this Agreement, for the avoidance of doubt, your
ability to access and use our Platform is at all times subject to your compliance with the
Requirements. You agree not to access or attempt to access our Platform if you are not in
compliance with the Requirements.
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 4 of 21




                         (b)    The Americans with Disabilities Act imposes obligations including
the obligation to transport Riders with service animals and does not contain exceptions for
allergies or religious objections. We have the right to and you consent to the permanent
deactivation of your Driver App account and the permanent termination of your contractual
relationship with us if, based on the evidence, we conclude that you knowingly refused a Ride
request from a Rider with a service animal, or if we receive plausible reports from Riders of
more than one cancellation or refusal by you alleged to be on the basis of the presence of a
Rider’s service animal.

            2.3.        Your Provision of Transportation Services to Riders. You represent,
warrant and covenant that (a) you have all the necessary expertise and experience to provide
Rides in compliance with the Requirements and standards applicable to the P2P Service, (b)
your access and use of our Platform, and provision of P2P Service, in your Region is permitted
by the Requirements (including any age requirements), and (c) all such access and use of our
Platform will be in compliance with the Requirements. You are responsible for, and bear all
costs of, providing all equipment, tools and other materials that you deem necessary or
advisable and are solely responsible for any obligations or liabilities arising from the Rides you
provide.

           2.4.        Accessing our Platform.
                       (a)    To provide Rides you must create and register an account. All
information you provide to us must be accurate, current and complete and you will maintain
the accuracy and completeness of such information during the term of this Agreement. Unless
otherwise permitted by us in writing, you agree to only possess one account for providing
Rides. You are responsible for all activity conducted on your account. For account security and
Rider safety purposes, you agree not to share or allow anyone to use your login credentials or
other personal information used in connection with your account, including but not limited to
photos of yourself, to access our Platform. If you think anyone has obtained improper access to
your account, login credentials or personal information, you are required to notify us and to
change your password immediately so that we may take appropriate steps to secure your
account. You agree that Uber is not responsible for any losses arising from your sharing of
account credentials with a third party, including without limitation phishing. You can visit
help.uber.com for more information about securing your account.

                       (b)   You represent, warrant, and covenant that you have all required
authority to accept and be bound by this Agreement. If you are accepting this Agreement on
behalf of your company, entity, or organization, you represent and warrant that you are an
authorized representative of that company, entity, or organization with the authority to bind
such party to this Agreement.
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 5 of 21




           2.5.        Background Checks and Licensing, Vehicle Standards.
                       (a)    During your account creation and registration, we will collect, and
may verify, certain information about you and the vehicle(s) you use to provide Rides ( “your
vehicle”).

                      (b)     You will also be required to pass various background, driving
record and other checks both prior to the first time you access our Platform and from time to
time thereafter during the term of this Agreement; these checks may be facilitated by third
parties. You hereby authorize and instruct us to provide copies of such checks to insurance
companies, relevant regulators and/or other governmental authorities as needed for safety or
other reasons, as described in our Privacy Notice.

                      (c)     You agree that your vehicle will be properly registered, licensed
and suitable to provide Rides in your Region. You represent that at all times during the
provision of any Rides your vehicle will be in your lawful possession with valid authority to use
your vehicle to provide Rides in your Region. You agree that your vehicle will be in safe
operating condition, consistent with safety and maintenance standards for a vehicle of its type
in the P2P Service industry. You agree to monitor for and repair any parts that are recalled by
your vehicle’s manufacturer (as well as anything else the Requirements applicable to your
particular Region may require).

           2.6.         Accepting Ride Requests.
                        (a)    Ride requests may appear in the Driver App and you may attempt
to accept, decline or ignore them. Accepting a Ride request creates a direct business
relationship between you and your Rider in accordance with the terms of the transportation
service the Rider has requested through our Platform. The mechanism for accepting or
declining Rides may vary depending on your location and the type of Ride-request you accept.
You acknowledge upon acceptance of a Ride request, you may incur Uber fees as described in
an applicable fare addendum to this PAA.

                      (b)     You will choose the most effective, efficient, and safe manner to
reach the destinations associated with a Ride. Any navigational directions offered in the Driver
App are offered for your convenience only; you have no obligation to follow such navigational
directions. You agree to transport Riders, or their guests, directly to their specified destination,
as directed by the applicable person, without unauthorized interruption or unauthorized stops.

                       (c)    You may receive Rider information, including approximate pickup
location, and you agree that your Rider may also be given identifying information about you,
including your first name, photo, location, vehicle information, and certain other information
you have voluntarily provided through the Driver App (collectively, “User Information”).
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 6 of 21




Without a Rider’s consent, you agree to not contact any Rider or otherwise use any of the
Rider’s User Information except solely in connection with the provision of Rides to that Rider.
You agree to treat all Rider User Information as Confidential Information (defined below)
received by you under this Agreement. You acknowledge that your violation of your
confidentiality obligations may also violate certain laws and could result in civil or criminal
penalties.

           2.7.          Use of Uber Branded Materials.
                         (a)     Except to the extent necessary to comply with applicable law, you
are not required to use, wear or display Uber’s name or logo on your vehicle or clothing, or to
use signaling lights, stickers, decals, or other such materials displaying Uber’s name or logo
(collectively “Uber Branded Materials”).

                        (b)     Your authorized display of Uber Branded Materials may signify to
Riders that your P2P Service is facilitated by our Platform. Uber grants you a limited license to
use, wear, or display Uber Branded Materials provided directly to you by Uber (“Authorized
Uber Branded Materials”) when providing Rides solely for the purpose of identifying yourself
and your vehicle to Riders as someone selling P2P Service facilitated by our Platform. You agree
not to (i) use, wear, or display Uber-Branded Materials that are not Authorized Uber Branded
Materials (ii) purchase, accept, offer to sell, sell or otherwise transfer Uber Branded Materials
that are not Authorized Uber Branded Materials or (iii) offer to sell or sell, or otherwise transfer
Authorized Uber Branded Materials, without Uber’s prior written permission.

                       (c)   The parties expressly agree that your access to, or use of, Uber
Branded Materials, whether or not authorized, does not indicate an employment or other
similar relationship between you and us. You further agree not to represent yourself as our
employee, representative or agent for any purpose or otherwise misrepresent your relationship
with us.

           2.8.        Crashes, Criminal Offenses, and Other Compliance Obligations. For the
purpose of assisting us with our compliance and insurance obligations, you agree to notify us
within 24 hours and provide us with all reasonable information relating to any incident
(including any crash involving your vehicle) that occurs during your provision of a Ride and you
agree to cooperate with any investigation and attempted resolution of such incident.
Additionally, you agree to notify us within 24 hours if you are arrested for, charged with, or
convicted of a criminal offense, for Platform eligibility consideration.

           2.9.      Ratings. Your Rider may be asked to comment on your services, and you
may be asked to comment on your Rider. These comments can include star or other ratings
and other feedback (collectively, “Ratings”), which we ask all parties to provide in good faith.
          Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 7 of 21




Ratings are not confidential and you hereby authorize our use, distribution and display of your
Ratings (and Ratings about you) as provided in our Privacy Notice, without attribution or further
approval. We have no obligation to verify Ratings or their accuracy, and may remove them
from our Platform in accordance with the standards in our Community Guidelines. You can find
out more about Ratings and how they may affect your ability to access our Platform by visiting
our website.

           2.10.        Location Based Technology Services; Communication Consents.
                        (a)    Your device geo-location information is required for the proper
functioning of our Platform, and you agree to not take any action to manipulate or falsify your
device geo-location. You grant us the irrevocable right to obtain your geo-location information
and to share your location with third parties, including your Riders, who will see the
approximate location of your vehicle in the Rider app before and during their Ride. We may not
and will not use this information to attempt to supervise, direct, or control you or your
provision of Rides.

                       (b)   You agree that we may contact you by email, telephone or text
message (including by an automatic telephone dialing system) at any of the phone numbers
provided by you, or on your behalf, in connection with your account. You also understand that
you may opt out of receiving text messages from us at any time, either by replying “STOP” or
texting the word “STOP” to 89203 using the mobile device that is receiving the messages, or by
contacting us at help.uber.com. Notwithstanding the foregoing, we may also contact you by
any of the above means, including by SMS, in case of suspected fraud or unlawful activity by
your or on your account.

     3.      Insurance
            3.1.       Your Auto Liability Insurance for P2P Service. You will maintain
automobile liability insurance on your vehicle that provides protection against bodily injury and
property damage to third parties at coverage levels that satisfy the minimum requirements to
operate a vehicle on public roads wherever you use your vehicle. You must be listed as an
insured or a driver on your automobile liability insurance. You will provide us with a copy of the
insurance policy, policy declarations, proof of insurance identification card and proof of
premium payment for your policy, as well as copies of the same upon renewal. You will notify
us in writing immediately if the policy you have is cancelled.

           3.2.       Limitations on Your Personal Insurance. You understand that while you
are providing P2P Service your personal automobile insurance policy may not afford liability,
comprehensive, collision, medical payments, personal injury protection, uninsured motorist,
underinsured motorist, or other coverage for you. If you have any questions or concerns about
          Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 8 of 21




the scope or applicability of your own insurance coverage, it is your responsibility to resolve
them with your insurer.

           3.3.        Your Other Insurance for P2P Service. You will maintain workers’
compensation insurance if it is required by applicable law. If allowed by applicable law, you can
insure yourself against industrial injuries by maintaining occupational accident insurance in
place of workers’ compensation insurance (and it is at your own risk if you decide not to).

            3.4.       Uber Maintained Insurance. We may, in our sole discretion, choose to
maintain auto insurance related to your Rides, but we are not required to provide you with any
specific coverage for loss to you or your vehicle, unless we specifically describe it in an
addendum to this PAA. We can change, reduce or cancel insurance that is maintained by us, if
any, at any time without notice to you or authorization from you.

     4.    Payments
           4.1.        Instant Pay.
                       (a)    Eligibility for Instant Pay. You must have a valid and active debit
card issued in your name to use Instant Pay. Your ability to use Instant Pay is dependent upon
your debit card’s acceptance of fast funds; not all debit cards are eligible to accept fast funds,
and the card’s issuing bank may choose at any time to disable the acceptance of fast funds or
enable restrictions. Certain users may not be eligible for Instant Pay, including users that access
our vehicle solutions programs, users who are members of a fleet, and those who are subject to
garnishments. Your use of Instant Pay may be subject to additional restrictions and fees; more
information may be found on our Instant Pay website.

                       (b)     Availability of Instant Pay. We are not able to ensure that all
payments are deposited instantly. The speed at which you receive payments will depend on
your bank and other factors. If your bank rejects a payment, or it fails in our system, the entire
amount available for cashout in your account will be routed to your regular bank account at
vault.uber.com, and you will receive the payment typically 1-3 business days later. Any Instant
Pay funds not cashed out by 4AM (Local time) on Mondays, or the time we identify, which may
be subject to change, will be routed to your regular bank account at vault.uber.com. If you do
not have access to Instant Pay, you will continue to receive payments as described in this
addendum via direct deposit, provided we have your correct banking information. We are not
responsible for any fees from your bank in association with your use of Instant Pay. We reserve
the right to block access to Instant Pay at any time for any reason, including for improper use of
our Platform, account investigation, deactivation, or further review of Rides completed.

                       (c)    Third-Party Provider. The Instant Pay functionality is facilitated
by a third-party provider of payments services. By using Instant Pay, you are subject to any
          Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 9 of 21




additional terms and conditions for payment imposed by the third-party provider, which we
recommend you review.

           4.2.      Payment terms, fare calculations and payment methods are described in
a separate fare addendum, which shall form part of this Agreement.

     5.    Term and Termination; Effect; Survival
           5.1.        Term. This Agreement is effective as of the date and time you accept it
and will continue until terminated by you or us.

           5.2.       Termination by You. You may terminate this Agreement (a) without
cause at any time upon seven (7) days’ prior written notice to Uber; and (b) immediately,
without notice for Uber’s violation or alleged violation of a material provision of this
Agreement. You can find out more about how to delete your account by navigating to
help.uber.com.

           5.3.          Deactivation. You consent to and we may temporarily deactivate your
account without notice to investigate whether you have engaged in, or your account has been
used in, activity that is deceptive, fraudulent, unsafe, illegal, harmful to our brand, business or
reputation, or that violates this Agreement (including the policies incorporated herein by
reference)(any of the foregoing, a “Material Breach or Violation”). You also consent to and we
may terminate this Agreement or permanently deactivate your account without notice if we
determine in our discretion that a Material Breach or Violation has occurred.

           5.4.        Effect of Termination and Survival. Upon termination, each party will
remain responsible for its respective liabilities or obligations that accrued before or as a result
of such termination. Once the Agreement is terminated you will no longer access our Platform
to provide Rides. You agree to use commercially reasonable efforts to return any Uber Branded
Materials, but excluding promotional materials, to an Uber Greenlight Hub or destroy them.
Sections 1, 2.7, 2.10(b), 4, 5.5, 6-9, 12 and 13 shall survive any termination or expiration of this
Agreement.

     6.    DISCLAIMERS
          6.1.      WE PROVIDE OUR PLATFORM AND ANY ADDITIONAL PRODUCTS OR
SERVICES “AS IS” AND “AS AVAILABLE,” WITHOUT GUARANTEE OR WARRANTY OF ANY KIND,
AND YOUR ACCESS TO OUR PLATFORM IS NOT GUARANTEED TO RESULT IN ANY RIDE
REQUESTS. WE DO NOT WARRANT THAT OUR PLATFORM WILL BE ACCURATE, COMPLETE,
RELIABLE, CURRENT, SECURE, UNINTERRUPTED, ALWAYS AVAILABLE, OR ERROR- FREE, OR WILL
MEET YOUR REQUIREMENTS, THAT ANY DEFECTS WILL BE CORRECTED, THAT OUR
TECHNOLOGY IS FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS. WE WILL NOT BE
      Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 10 of 21




LIABLE FOR ANY SERVICE INTERRUPTIONS OR LOSSES RESULTING FROM SERVICE
INTERRUPTIONS, INCLUDING BUT NOT LIMITED TO SYSTEM FAILURES OR OTHER
INTERRUPTIONS THAT MAY AFFECT YOUR ACCESS TO OUR PLATFORM.

         6.2.      WE PROVIDE LEAD GENERATION AND RELATED SERVICES ONLY, AND
MAKE NO REPRESENTATIONS, WARRANTIES OR GUARANTEES AS TO THE ACTIONS OR
INACTIONS OF THE RIDERS WHO MAY REQUEST OR ACTUALLY RECEIVE RIDES FROM YOU. WE
DO NOT SCREEN OR EVALUATE THESE RIDERS. SOME JURISDICTIONS PROVIDE FOR CERTAIN
WARRANTIES, SUCH AS THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, ACCURACY, AVAILABILITY, SAFETY, SECURITY, AND NON-
INFRINGEMENT. WE EXCLUDE ALL WARRANTIES TO THE EXTENT THOSE REGULATIONS ALLOW.

          6.3.     IF A DISPUTE ARISES BETWEEN YOU AND YOUR RIDERS OR ANY OTHER
THIRD PARTY, YOU RELEASE US FROM LOSSES OF EVERY KIND AND NATURE, KNOWN AND
UNKNOWN, SUSPECTED AND UNSUSPECTED, DISCLOSED AND UNDISCLOSED, ARISING OUT OF
OR IN ANY WAY CONNECTED WITH SUCH DISPUTES.

         6.4.      WE MAY USE ALGORITHMS IN AN ATTEMPT TO FACILITATE RIDES AND
IMPROVE THE: EXPERIENCE OF USERS AND THE SECURITY AND SAFETY OF OUR PLATFORM; ANY
SUCH USE DOES NOT CONSTITUTE A GUARANTEE OR WARRANTY OF ANY KIND, EXPRESSED OR
IMPLIED.

     7.     Information
We may collect and disclose information from or about you when you create an account,
interact with our Platform or provide Rides and as otherwise described in our Privacy Notice.
Notwithstanding anything herein to the contrary (a) the collection, use, and disclosure of such
information will be made in accordance with our Privacy Notice and (b) if you elect to provide
or make available suggestions, comments, ideas, improvements, or other feedback or materials
to us in connection with, or related to, us or our Platform, we will be free to use, disclose,
reproduce, modify, license, transfer and otherwise distribute, and exploit any of the foregoing
information or materials in any manner.
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 11 of 21




     8.      Confidentiality
            8.1.        Confidential Information. Each party acknowledges and agrees that in
the performance of this Agreement it may have access to or may be exposed to, directly or
indirectly, confidential information of the other party or third parties (“Confidential
Information”). Confidential Information includes Rider User Information and the transportation
volume, marketing and business plans, business, financial, technical, operational and such
other, non-public information of each party (whether disclosed in writing or verbally) that such
party designates as being proprietary or confidential or of which the other party should
reasonably know that it should be treated as confidential. Confidential Information does not
include any information that: (a) was in the receiving party’s lawful possession prior to the
disclosure, as clearly and convincingly corroborated by written records, and had not been
obtained by the receiving party either directly or indirectly from the disclosing party; (b) is
lawfully disclosed to the receiving party by a third party without actual, implied or intended
restriction on disclosure through the chain of possession, or (c) is independently developed by
the receiving party without the use of or access to the Confidential Information, as clearly and
convincingly corroborated by written records.

           8.2.         Obligations. Each party acknowledges and agrees that: (a) all
Confidential Information shall remain the exclusive property of the disclosing party; (b) it shall
not use Confidential Information of the other party for any purpose except in furtherance of
this Agreement; (c) it shall not disclose Confidential Information of the other party to any third-
party, except to its employees, officers, contractors, agents and service providers ("Permitted
Persons") as necessary to perform their obligations under this Agreement, provided Permitted
Persons are bound in writing to obligations of confidentiality and non-use of Confidential
Information no less protective than the terms hereof; and (d) it shall return or destroy all
Confidential Information of the disclosing party, upon the termination of this Agreement or at
the request of the other party; subject to applicable law and our internal record-keeping
requirements.

            8.3.        Remedies. The unauthorized use or disclosure of any Confidential
Information would cause irreparable harm and significant damages, the degree of which may
be difficult to ascertain. Accordingly, the parties have the right to obtain immediate equitable
relief to enjoin any unauthorized use or disclosure of Confidential Information disclosed by the
other party, in addition to any other rights or remedies described in Section 13, applicable law
or otherwise.

     9.    Intellectual Property
We reserve all rights not expressly granted in this Agreement. The Driver App, our Platform,
and all data gathered through our Platform, including all intellectual property rights therein (the
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 12 of 21




“Platform IP”), are and remain our property and/or that of our licensors, as applicable. Neither
this Agreement nor your use of Uber’s or our licensors’ company names, logos, products or
service names, trademarks, service marks, trade dress, other indicia of ownership, or copyrights
(“Uber Names, Marks, or Works”) or the Platform IP conveys or grants to you any rights in or
related to the Platform IP, or related intellectual property rights, including Uber’s Names,
Marks, or Works, except for the limited license granted above. You shall not, and shall not
allow any other party to: (a) license, sublicense, copy, modify, distribute, create, sell, resell,
transfer, or lease any part of the Platform IP or Authorized Uber-Branded Materials; (b) reverse
engineer or attempt to extract the source code of our software, except as allowed under law;
(c) use, display, or manipulate any of Uber Names, Marks, or Works for any purpose other than
to provide Rides; (d) create or register any (i) businesses, (ii) URLs, (iii) domain names, (iv)
software application names or titles, or (v) social media handles or profiles that include Uber
Names, Marks, or Works or any confusingly or substantially similar mark, name, title, or work;
(e) use Uber Names, Marks, or Works as your social media profile picture or wallpaper; (f)
purchase keywords (including, but not limited to Google AdWords) that contain any Uber
Names, Marks, or Works; (g) apply to register, reference, use, copy, and/or claim ownership in
Uber’s Names, Marks, or Works, or in any confusingly or substantially similar name, mark, title,
or work, in any manner for any purposes, alone or in combination with other letters,
punctuation, words, symbols, designs, and/or any creative works, except as may be permitted
in the limited license granted above; (h) cause or launch any programs or scripts for the
purpose of scraping, indexing, surveying, or otherwise data mining any part of our Platform or
data; or (i) aggregate Uber’s data with competitors’.

   10.      Third-Party Services
From time to time we may permit third parties to offer their services to users of our Platform.
Third-party services may be subject to additional terms (including pricing) that apply between
you and the party(ies) providing such services. If you choose to access the third-party services
you understand that the providers of the third-party services are solely responsible for liabilities
arising in connection with the access and use of such third-party services. While we may allow
users to access such services through our Platform and we may collect information about our
users’ use of such services, we may not investigate, monitor or check such third-party services
for accuracy or completeness.

   11.    Termination of Prior Agreements
         11.1.        Prior TSA. This Section 11 only applies if you were a party to an effective
technology services agreement (a “Prior Agreement”) with Uber immediately prior to your
acceptance of this Agreement. Except as provided in Sections 11.2 and 13 below, you and Uber
hereby terminate your Prior Agreement (except as provided in the survival provision of such
agreement) and the Deprecated Documents (defined below)(collectively, “Prior Documents”),
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 13 of 21




effective as of your acceptance of this Agreement. The parties, respectively, hereby waive any
applicable notice requirements with respect to their termination of the Prior Documents.

          11.2.       Other Agreements. Notwithstanding the termination of your Prior
Documents, you hereby (a) ratify, assume and confirm your obligations under any supplements
or addenda, except those that are no longer required by the Requirements or applicable to your
provision of P2P Service (“Deprecated Documents”), accepted in connection with your Prior
Agreement that are not expressly superseded by this PAA or documents accepted in connection
with the acceptance of this PAA, with such changes as may be required to effectuate the
foregoing (“Continuing Documents”) and (b) acknowledge and agree that as of your acceptance
of this Agreement such Continuing Documents are incorporated by reference and form a part
of this Agreement. We hereby ratify, assume and confirm our obligations under such
Continuing Documents.

   12.      Miscellaneous
          12.1.       Modification. You will only be bound by modifications or supplements to
this PAA on your acceptance, but if you do not agree to them, you may not be allowed to access
our Platform. Such modifications or supplements may be provided to you only via electronic
means. From time to time we may modify information hyperlinked in this PAA (or the
addresses where such information may be found) and such modifications shall be effective
when posted.

           12.2.        Severability. Invalidity of any provision of this Agreement does not affect
the rest of this Agreement. The parties shall replace the invalid or non-binding provision with
provision(s) that are valid and binding and that have, to the greatest extent possible, a similar
effect as the invalid or non-binding provision, given the contents and purpose of this
Agreement.

          12.3.        Assignment. We may freely assign or transfer this Agreement or any of
our rights or obligations in them, in whole or in part, without your prior consent. You agree not
to assign this Agreement, in whole or in part, without our prior written consent, and any
attempted assignment without such consent is void.

          12.4.         Conflicts. Except with respect to the Arbitration Provision, if there is a
conflict between this PAA and any supplemental terms between you and us, those
supplemental terms will prevail with respect to the specific conflict if explicitly provided
therein, and is in addition to, and a part of, this Agreement.

          12.5.        Interpretation. In this Agreement, “including” and “include” mean
“including, but not limited to.”
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 14 of 21




          12.6.        Notice. Except as explicitly stated otherwise, any notices to us shall be
given by certified mail, postage prepaid and return receipt requested to Uber Technologies,
Inc., 1455 Market Street, Fourth Floor San Francisco, CA 94103, Attn: Legal Department. All
notices to you may be provided electronically including through our Platform or by other
means.

          12.7.         Governing Law. Except as specifically provided in this PAA, this PAA is
governed by the applicable law of the state where you reside (or where your entity is
domiciled) when you accepted this PAA (the “Governing Law”). The Governing Law shall apply
without reference to the choice-of-law principles that would result in the application of the
laws of a different jurisdiction.

          12.8.        Entire Agreement. Except as specifically set forth in Section 12.4 or the
Arbitration Provision, this Agreement, constitutes the entire agreement and understanding with
respect to the subject matter expressly contemplated herein and therein, and supersedes all
prior or contemporaneous agreements or undertakings on this subject matter.

         12.9.       No Incorporation. Notwithstanding anything herein to the contrary, no
agreement, term or other provision relating to your indemnification obligations to us will be
considered incorporated by reference, or otherwise a part of, this Agreement.

        12.10.         Existing Documents. Defined terms in documents accepted in
connection with your acceptance of this Agreement that reference a technology services
agreement shall be deemed amended to reference analogous terms defined in this Agreement,
including by replacing the term “Technology Services Agreement” with “Platform Access
Agreement”.

         12.11.        Questions. If you have questions about our Platform, you may contact us
by logging on to drivers.uber.com and navigating to the “Contact Us” section.

   13.      Arbitration Provision
IMPORTANT: PLEASE REVIEW THIS ARBITRATION PROVISION CAREFULLY, AS IT WILL REQUIRE
YOU TO RESOLVE DISPUTES WITH US ON AN INDIVIDUAL BASIS THROUGH FINAL AND BINDING
ARBITRATION, EXCEPT AS PROVIDED BELOW. YOU MAY CHOOSE TO OPT OUT OF THIS
ARBITRATION PROVISION BY FOLLOWING THE BELOW INSTRUCTIONS. THERE ARE AND/OR
MAY BE LAWSUITS ALLEGING CLASS, COLLECTIVE OR REPRESENTATIVE CLAIMS ON YOUR
BEHALF AGAINST US. IF YOU DO NOT OPT OUT OF THIS ARBITRATION PROVISION AND
THEREFORE AGREE TO ARBITRATION WITH US, YOU ARE AGREEING IN ADVANCE, EXCEPT AS
OTHERWISE PROVIDED BELOW, THAT YOU WILL NOT PARTICIPATE IN AND, THEREFORE, WILL
NOT SEEK OR BE ELIGIBLE TO RECOVER MONETARY OR OTHER RELIEF IN CONNECTION WITH,
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 15 of 21




ANY SUCH CLASS, COLLECTIVE OR REPRESENTATIVE LAWSUIT. THIS ARBITRATION PROVISION,
HOWEVER, WILL ALLOW YOU TO BRING INDIVIDUAL CLAIMS IN ARBITRATION ON YOUR OWN
BEHALF.

          13.1.         How This Arbitration Provision Applies.
                        (a)     This Arbitration Provision is a contract governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. and evidences a transaction involving commerce, and you
agree that this is not a contract of employment involving any class of workers engaged in
foreign or interstate commerce within the meaning of Section 1 of the Federal Arbitration Act.
If notwithstanding the foregoing, the Federal Arbitration Act does not apply to this Arbitration
Provision, the law pertaining to arbitration agreements of the state where you reside when you
entered into this Agreement shall apply. Except as it otherwise provides, this Arbitration
Provision applies to any legal dispute, past, present or future, arising out of or related to your
relationship with us or relationship with any of our agents, employees, executives, officers,
investors, shareholders, affiliates, successors, assigns, subsidiaries or parent companies (each of
which may enforce this Arbitration Provision as third party beneficiaries), and termination of
that relationship, and survives after the relationship terminates.

                        (b)    This Arbitration Provision applies to all claims whether brought by
you or us, except as provided below. This Arbitration Provision requires all such claims to be
resolved only by an arbitrator through final and binding individual arbitration and not by way of
court or jury trial. Except as provided below regarding the Class Action Waiver and
Representative Action Waiver, such disputes include without limitation disputes arising out of
or relating to interpretation or application of this Arbitration Provision, including the formation,
scope, enforceability, waiver, applicability, revocability or validity of this Arbitration Provision
or any portion of this Arbitration Provision.

                        (c)     Except as it otherwise provides, this Arbitration Provision also
applies, without limitation, to disputes between you and us, or between you and any other
entity or individual, arising out of or related to your application for and use of an account to use
our Platform and Driver App as a driver, background checks, your privacy, your contractual
relationship with us or the termination of that relationship (including post-relationship
defamation or retaliation claims), the nature of your relationship with us (including, but not
limited to, any claim that you are our employee), trade secrets, workplace safety and health,
unfair competition, compensation, minimum wage, expense reimbursement, overtime, breaks
and rest periods, retaliation, discrimination, or harassment and claims arising under the
Telephone Consumer Protection Act, Fair Credit Reporting Act, Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 1981, 8 U.S.C. § 1324b (unfair immigration related practices), Americans With
Disabilities Act, Age Discrimination in Employment Act, Fair Labor Standards Act, Worker
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 16 of 21




Adjustment and Retraining Notification Act, Older Workers Benefits Protection Act of 1990,
Occupational Safety and Health Act, Consolidated Omnibus Budget Reconciliation Act of 1985,
federal, state or local statutes or regulations addressing the same or similar subject matters,
and all other federal, state, or local statutory, common law and legal claims (including without
limitation, torts) arising out of or relating to your relationship with us or the termination of that
relationship.

          13.2.          Limitations On How This Arbitration Provision Applies.
                         (a)    Nothing in this Arbitration Provision prevents you from making a
report to or filing a claim or charge with a government agency, including without limitation the
Equal Employment Opportunity Commission, U.S. Department of Labor, U.S. Securities and
Exchange Commission, National Labor Relations Board, or Office of Federal Contract
Compliance Programs. This Arbitration Provision also does not prevent federal administrative
agencies from adjudicating claims and awarding remedies based on those claims, even if the
claims would otherwise be covered by this Arbitration Provision.

                       (b)     Where you allege claims of sexual assault or sexual harassment,
you may elect to bring those claims in a court of competent jurisdiction instead of arbitration.
We agree to honor your election of forum with respect to your individual sexual harassment or
sexual assault claim but in so doing does not waive the enforceability of this Arbitration
Provision as to any other provision (including but not limited to Section 13.4—Class Action
Waiver, which will continue to apply in court and arbitration), controversy, claim or dispute.

                       (c)     To the extent an Act of Congress or applicable federal law not
preempted by the Federal Arbitration Act provides that a particular claim or dispute may not be
subject to pre-dispute arbitration, such claim or dispute is excluded from the coverage of this
Arbitration Provision. Likewise, if the Federal Arbitration Act does not apply to a claim or
dispute, any claims or disputes that may not be subject to pre-dispute arbitration under
applicable state arbitration law will be excluded from the coverage of this Arbitration Provision.

                        (d)     Impact on Pending Litigation: This Arbitration Provision shall not
affect your standing with respect to any litigation against us brought by you or on your behalf
that is pending in a state or federal court or arbitration as of the date of your receipt of this
Arbitration Provision (“pending litigation”). Therefore:

                         ●     If you are or previously were a driver authorized to use our
                               Platform and Driver App, and at the time of your receipt of this
                               Agreement you were not bound by an existing arbitration
                               agreement with us, you shall remain eligible to participate in any
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 17 of 21




                              ending litigation to which you were a party or putative class,
                              collective or representative action member regardless of whether
                              you opt out of this Arbitration Provision.

                         ●    If, at the time of your receipt of this Agreement, you were bound
                              by an existing arbitration agreement with us, that arbitration
                              agreement will continue to apply to any pending litigation, even if
                              you opt out of this Arbitration Provision.

                         ●    If, at the time of your receipt of this Agreement, you were not
                              previously a driver authorized to use our Platform and Driver App,
                              then this Arbitration Provision will apply to covered claims and
                              any pending litigation unless you opt out of this Arbitration
                              Provision as provided below.

          13.3.         Governing Rules, Starting The Arbitration, And Selecting The Arbitrator.
                        (a)     The JAMS Comprehensive Arbitration Rules & Procedures (“JAMS
Rules”) will apply to arbitration under this Arbitration Provision; however, if there is a conflict
between the JAMS Rules and this Arbitration Provision, this Arbitration Provision shall govern.
The JAMS Rules are available by, for example, searching Google.com, to locate “JAMS
Comprehensive Arbitration Rules” or by clicking here: https://www.jamsadr.com/rules-
comprehensive-arbitration/.

                       (b)      Prior to commencing arbitration with JAMS, the party bringing the
claim in arbitration must first demand arbitration in writing within the applicable statute of
limitations period. The demand for arbitration shall include identification of the parties, a
statement of the legal and factual basis of the claim(s), and a specification of the remedy
sought and the amount in controversy. Any demand for arbitration made to us shall be served
upon Uber’s registered agent for service of process (CT Corporation, 818 West Seventh Street,
Suite 930, Los Angeles, California 90017). Any demand for arbitration made to you shall be sent
via electronic email to the email address associated with your driver account.

                        (c)      Before the arbitration demand is submitted to JAMS, the party
bringing the claim shall first attempt to informally negotiate with the other party, in good faith,
a resolution of the dispute, claim or controversy between the parties for a period of not less
than 30 days but no more than 45 days (“negotiation period”) unless extended by mutual
agreement of the parties. During the negotiation period, any otherwise applicable statute of
limitations shall be tolled. If the parties cannot reach an agreement to resolve the dispute,
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 18 of 21




claim or controversy within the negotiation period, the party bringing the claim shall submit the
arbitration demand to JAMS.

                         (d)    To commence arbitration, the party bringing the claim must: (1)
submit the arbitration demand to JAMS, and (2) pay its, his or her portion of any initial
arbitration filing fee (see Section 13.6, below).

                       (e)      During the negotiation period, the party bringing the claim shall
also make a good faith effort to meet and confer with the other party regarding the selection of
an Arbitrator. If the parties reach agreement on an Arbitrator not affiliated with JAMS or to use
procedures either not specified in the JAMS Rules or in lieu of the JAMS Rules, any such
agreement shall be memorialized in writing before arbitration is commenced.

                       (f)     Delivering a written arbitration demand to the other party will not
relieve the party bringing the claim of the obligation to commence arbitration as described
above. It shall always be the obligation of the party bringing the claim to commence
arbitration.

                       (g)     If, for any reason, the parties cannot agree to an Arbitrator or
JAMS will not administer the arbitration, either party may apply to a court of competent
jurisdiction with authority over the location where the arbitration will be conducted for
appointment of a neutral Arbitrator. The location of the arbitration shall be no more than 45
miles from and in the same state where you last used our Platform and Driver App as a driver,
unless each party to the arbitration agrees in writing otherwise.

                      (h)      All claims in arbitration are subject to the same statutes of
limitation that would apply in court. The Arbitrator shall resolve all disputes regarding the
timeliness or propriety of the demand for arbitration.

           13.4.        Class Action Waiver. This Arbitration Provision affects your ability to
participate in class or collective actions. Both Uber and you agree to bring any dispute in
arbitration on an individual basis only, and not on a class or collective basis on behalf of others.
There will be no right or authority for any dispute to be brought, heard or arbitrated as a class
or collective action, or for you to participate as a member in any such class or collective
proceeding (“Class Action Waiver”). Notwithstanding any other provision of this Arbitration
Provision or the JAMS Rules, disputes in court or arbitration regarding the validity,
enforceability, conscionability or breach of the Class Action Waiver, or whether the Class Action
Waiver is void or voidable, may be resolved only by the court and not by an arbitrator. In any
case in which (1) the dispute is filed as a class or collective action and (2) there is a final judicial
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 19 of 21




determination that all or part of the Class Action Waiver is unenforceable, the class or collective
action to that extent must be litigated in a civil court of competent jurisdiction, but the portion
of the Class Action Waiver that is enforceable shall be enforced in arbitration.

          13.5.        Representative Action Waiver.
                       (a)     This Arbitration Provision affects your ability to participate in
representative actions. To the maximum extent provided by law, both Uber and you agree to
bring any dispute in arbitration on an individual basis only, and not on a representative basis—
including but not limited to as a private attorney general representative under the California
Labor Code—on behalf of others. There will be no right or authority for any dispute to be
brought, heard or arbitrated as a representative action, or for you to participate as a member in
any such representative proceeding (“Representative Action Waiver”). Notwithstanding any
other provision of this Arbitration Provision or the JAMS Rules, disputes in court or arbitration
regarding the validity, enforceability, conscionability or breach of the Representative Action
Waiver, or whether the Representative Action Waiver is void or voidable, may be resolved only
by the court and not by an arbitrator. If any portion of this Representative Action Waiver is
found to be unenforceable or unlawful for any reason (1) any representative claims subject to
the unenforceable or unlawful portion(s) shall proceed in a civil court of competent jurisdiction;
(2) the portion of the Representative Action Waiver that is enforceable shall be enforced in
arbitration; (3) the unenforceable or unlawful provision shall be severed from this Agreement;
and (4) severance of the unenforceable or unlawful provision shall have no impact whatsoever
on the Arbitration Provision or the arbitrability of any remaining claims asserted by you or us.

                        (b)     Disputes regarding the nature of your relationship with us
(including, but not limited to, any claim that you are an employee of us), as well as any claim
you bring on your own behalf as an aggrieved worker for recovery of underpaid wages or other
individualized relief (as opposed to a representative claim for civil penalties) are arbitrable and
must be brought in arbitration on an individual basis only as required by this Arbitration
Provision. You agree that any representative claim that is permitted to proceed in a civil court
of competent jurisdiction must be stayed pending the arbitration of your dispute regarding the
nature of your relationship with us and any claim you bring on your own behalf for
individualized relief.

          13.6.         Paying For The Arbitration.
                        (a)    Except in the case of offers of judgment (such as under Federal
Rule of Civil Procedure 68 or any applicable state equivalents), each party will pay the fees for
its, his or her own attorneys and any costs that are not unique to arbitration, subject to any
remedies to which that party may later be entitled under applicable law.
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 20 of 21




                         (b)    Each party shall follow the JAMS Rules applicable to initial
arbitration filing fees, except that your portion of any initial arbitration filing fee shall not
exceed the amount you would be required to pay to initiate a lawsuit in federal court in the
jurisdiction where the arbitration will be conducted. After (and only after) you have paid your
portion of any initial arbitration filing fee, we will make up the difference, if any, between the
fee you have paid and the amount required by the JAMS Rules.

                         (c)    In all cases where required by law, we will pay the Arbitrator's
fees, as well as all fees and costs unique to arbitration. Otherwise, such fee(s) will be
apportioned between the parties in accordance with said applicable law, and any disputes in
that regard will be resolved by the Arbitrator. You agree to not oppose any negotiations
between JAMS and Uber relating only to our fees.

           13.7.        The Arbitration Hearing And Award. Within 30 days of the close of the
arbitration hearing, any party will have the right to prepare, serve on the other party and file
with the Arbitrator a brief. The Arbitrator may award any party any remedy to which that party
is entitled under applicable law, but such remedies shall be limited to those that would be
available to a party in his or her individual capacity in a court of law for the claims presented to
and decided by the Arbitrator. The Arbitrator shall apply applicable controlling law and will
issue a decision or award in writing, stating the essential findings of fact and conclusions of law.
A court of competent jurisdiction shall have the authority to enter a judgment upon the award
made pursuant to the arbitration.

          13.8.         Your Right To Opt Out Of This Arbitration Provision
                        (a)     Agreeing to this Arbitration Provision is not a mandatory
condition of your contractual relationship with us. If you do not want to be subject to this
Arbitration Provision, you may opt out of this Arbitration Provision (subject to the pending
litigation provision in Section 13.2, and the limitations set forth in this Section 13.8). To do so,
within 30 days of the date that this Agreement is electronically accepted by you, you must
send an electronic email from the email address associated with your driver account to
optout@uber.com, stating your intent to opt out of this Arbitration Provision, as well as your
name, the phone number associated with your driver account, and the city in which you
reside.

                        (b)    An email sent by your agent or representative (including your
counsel) shall not be effective. Your email may opt out yourself only, and any email that
purports to opt out anyone other than yourself shall be void as to any others. Should you not
opt out of this Arbitration Provision within the 30-day period, you and Uber shall be bound by
       Case 3:20-cv-02211-EMC Document 69-4 Filed 04/06/20 Page 21 of 21




the terms of this Arbitration Provision. You will not be subject to retaliation if you exercise
your right to opt out of this Arbitration Provision.

                       (c)     If you opt out of this Arbitration Provision and at the time of
your receipt of this Agreement you were bound by an existing agreement to arbitrate
disputes arising out of or related to your use of our Platform and Driver App, that existing
arbitration agreement will remain in full force and effect.

                        (d)     Neither your acceptance of this Agreement nor your decision to
opt out of this Arbitration Provision will affect any obligation you have to arbitrate disputes
not specified in this Arbitration Provision pursuant to any other agreement you have with us
or any of our subsidiaries or affiliate entities. Likewise, your acceptance of or decision to opt
out of any other arbitration agreement you have with us or any of our subsidiaries or affiliate
entities shall not affect any obligation you have to arbitrate claims pursuant to this Arbitration
Provision.

           13.9.        Enforcement Of This Arbitration Provision. You have the right to consult
with counsel of your choice concerning this Arbitration Provision and to be represented by
counsel at any stage during the arbitration process. Except as provided in Sections 13.2 and
13.8 of this Arbitration Provision, this Arbitration Provision replaces prior agreements regarding
the arbitration of disputes and is the full and complete agreement relating to the formal
resolution of disputes covered by this Arbitration Provision. In the event any portion of this
Arbitration Provision is deemed unenforceable, the remainder of this Arbitration Provision will
be enforceable. This Arbitration Provision will survive the termination of your relationship with
us, and it will continue to apply if your relationship with us is ended but later renewed.




    By clicking “Yes, I agree,” I expressly acknowledge that I have read, understood, and
considered the consequences of this Agreement, that I agree to be bound by the terms of this
    Agreement, and that I am legally competent to enter into this Agreement with Uber.
